ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-309, concluding that EDWARD T. BASAMAN of WEST NEW YORK, who was admitted to the bar of this State in 1991, and who thereafter was suspended from the practice of law for a period of three months effective August 1, 2003, by Order of the Court filed July 2, 2003, and who remains suspended at this time, should be reprimanded for violating /RPC 1.3 (lack of diligence) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that EDWARD T. BASAMAN is hereby reprimanded; and it is further
ORDERED that EDWARD T. BASAMAN continue to be suspended from practice and restrained from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.